Title: From Benjamin Franklin to Richard Price, 28 September 1772
From: Franklin, Benjamin
To: Price, Richard


Dear Sir,
Cravenstreet, Sept. 28. 1772
Inclos’d I send you Dr. Priestly’s last Letter, of which a Part is for you, he says, but the whole seems as proper for you as for me. I did not advise him pro or con, but only explain’d to him my Method of Judging for my self in doubtful Cases, by what I called Prudential Algebra.
If he had come to town, and preach’d here some times, I fancy Sir John P. would now and then have been one of his Hearers; for he likes his Theology as well as his Philosophy. Sir John has ask’d me if I knew where he could go to hear a Preacher of rational Christianity. I told him I knew several of them, but did not know where their Churches were in Town; Out of Town, I mention’d yours at Newington, and offer’d to go with him. He agreed to it, but said we should first let you know our Intention. I suppose, if nothing in his Profession prevents, we may come, if you please next Sunday; but if you sometimes preach in Town, that will be most convenient to him, and I request you would by a Line let me know when and where. If there are dissenting Preachers of that Sort at this End of the Town, I wish you would recommend one to me, naming the Place of his Meeting. And if you please give me a List of several, in different Parts of the Town; perhaps he may encline to take a Round among them. At present I believe he has no View of attending constantly anywhere; but now and then only as it may suit his Convenience. All this to yourself. My best Respects to Mrs. Price and Mrs. Barker. With sincere Wishes for your Health and Welfare, I am ever my dear Friend, Yours most affectionately
B Franklin
Dr Price
 
Endorsed: Dr. Franklin 1772
